This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 MICHAEL MARTINEZ,

 3          Worker-Appellant,

 4 v.                                                                    NO. A-1-CA-36537

 5 CENTRAL FREIGHT LINES, LLC and AIG,

 6          Employer/Insurer-Appellees,

 7 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 8 Leonard J. Padilla, Workers’ Compensation Judge

 9 Gene N. Chavez
10 Albuquerque, NM

11 for Appellant

12 Hoffman Kelley Lopez, LLP
13 Dorielle Paull
14 Albuquerque, NM

15 for Appellees

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.



4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:


 9 ___________________________________
10 M. MONICA ZAMORA, Judge


11 _________________________________
12 EMIL J. KIEHNE, Judge




                                           2